October 31, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
              PEI YUNG LEE AND MEI-KUNG LEE, Appellants

NO. 14-13-00145-CV                          V.

                         CHIEH-JU HSLAO, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on January 23, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Pei Yung Lee and Mei-Kung Lee, jointly and severally.
      We further order this decision certified below for observance.